IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ADVANCED DISPOSAL                    NOT FINAL UNTIL TIME EXPIRES TO
SERVICES JACKSONVILLE,               FILE MOTION FOR REHEARING AND
L.L.C., ADVANCED DISPOSAL            DISPOSITION THEREOF IF FILED
SERVICES, LLC, and
ADVANCED DISPOSAL                    CASE NO. 1D15-2419
SERVICES, INC.,

      Appellants,

v.

JWG INCORPORATED, d/b/a
FAMOUS SANDWICHES,
BANNI, INC., d/b/a ALL
AMERICAN HOT DOGS,
J.Y.J.A., INC., d/b/a FAMOUS
SANDWICHES,

      Appellees.

_____________________________/

Opinion filed March 9, 2016.

An appeal from the Circuit Court for Duval County.
Virginia Norton, Judge.

Edward McCarthy, III, Cristine M. Russell, and E. Carson Lange of Rogers
Towers Bailey Jones Gay, Jacksonville, and Rik S. Tozzi of Burr & Forman LLP,
pro hac vice, Birmingham, Alabama, for Appellants.

John S. Kalil, Jacksonville, Robert G. Methvin, Jr., pro hac vice, and J. Matthew
Stephens of McCallum, Methvin & Terrell, P.C., Birmingham, Alabama, for
Appellees.
PER CURIAM.

     AFFIRMED.

THOMAS and KELSEY, JJ., and STONE, WILLIAM, F., ASSOCIATE JUDGE,
CONCUR.




                                2